Citation Nr: 1024221	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-11 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right groin and right hip condition.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2008 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Lincoln, Nebraska that denied the Veteran's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right groin/hip condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he incurred a right groin and/or 
right hip condition as a result of left heart 
catheterization, coronary angiography, and left 
ventriculography procedures performed at a VA medical center 
in April 2005.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of these 
claims.

38 U.S.C.A. § 1151 generally provides compensation for an 
"additional disability" caused by VA medical care that is 
not the result of a veteran's own willful misconduct or 
failure to follow instructions and that was either (1) caused 
by negligence, carelessness, lack of skill, etc. on the part 
of VA in rendering such care, or (2) caused by "an event not 
reasonably foreseeable."

April 2005 VA treatment records reflect that the Veteran 
signed an informed consent form and underwent the above 
medical procedures at a VA medical center.

Subsequent VA treatment records dated from June 2005 through 
May 2008 reflect that the Veteran complained of experiencing 
pain in his right groin, and that he reported to clinicians 
that he believed the pain to be a result of the above 
procedures.  See, e.g., VA Treatment Record, November 2005.  
Diagnoses are recorded in these VA treatment records of right 
groin pain, status post heart catheterization, see September 
2005, right groin pain, see June 2006, right femoral neck 
bone island, see September 2006 (radiology), chronic 
neuropathic pain from previous femoral nerve injury, see 
February 2007, and right genitofemoral neuropathy, see May 
2007.

A January 2008 VA medical opinion reflects that the examiner 
reviewed the above medical records and opined that it was not 
at least as likely as not that the Veteran's right groin pain 
was caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar incidents of fault on the part 
of VA in furnishing medical care.

The Board finds, however, that there is not sufficient 
evidence for the Board to make a finding as to whether the 
Veteran has an "additional disability" for 38 U.S.C.A. 
§ 1151 purposes, and, if so, whether such disability was 
caused by fault on the part of VA or due to an event not 
reasonably foreseeable.  Most significantly, although the 
January 2008 VA medical opinion did include a brief 
discussion of treatment records following the Veteran's 
surgery, the VA physician offered no rationale for his 
conclusion.  In addition, the physician did not offer any 
opinion as to whether the Veteran's complaints following his 
surgery were the result of an event not reasonably 
foreseeable, which can also serve as a basis of an award of 
compensation under 38 U.S.C.A. § 1151.

Based thereon, a remand is necessary for a new VA examination 
in order to address (1) the exact nature of any additional 
right groin/hip disability, (2) whether such additional 
disability, if any, was caused by the April 2005 procedures 
performed by VA (regardless of carelessness, negligence, 
etc.), and, if so, (3) whether such disability was caused by 
carelessness, negligence, etc. in rendering such care, and, 
in the alternative, whether such disability is due to "an 
event that was not reasonably foreseeable."  See 38 C.F.R. 
§ 3.361 (2009); Loving v. Nicholson, 19 Vet. App. 96, 99-100 
(2005) (holding that a finding regarding whether a disability 
was due to "an event that was not reasonably foreseeable" 
is required only if the Board finds that a veteran has an 
"additional disability" caused by VA care).

In addition, the Board notes that it is not clear whether all 
of the Veteran's VA treatment records dated from April 15, 
2005 through June 26, 2005 have been associated with the 
claims file.  VA has a duty to assist the Veteran in 
obtaining all potentially relevant medical documents.  38 
U.S.C.A. § 5103A(a)(1), (b); 38 C.F.R.§ 3.159(c).  See Dunn 
v. West, 11 Vet. App. 462, 466-467 (1998) (Records created by 
VA are considered constructively part of the record and 
should be associated with the claims file); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, an 
attempt should be made to obtain all of the Veteran's 
outstanding VA treatment records dated between April 13, 2005 
(what appears to be the date of the above procedures) and 
June 26, 2005, to include all inpatient progress notes, and 
to associate them with the claims file.  In addition, his 
most recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA 
treatment records dated from April 13, 
2005 through June 26, 2005, including 
copies of all scanned inpatient progress 
notes, which at this time are not 
associated with the claims file (see VA 
Treatment Record dated April 14, 2005 
00:00:01, and entered April 18, 2005, 
which reflects that the April 2005 
inpatient notes were scanned), and obtain 
copies of all VA treatment records dated 
from June 2008 to present, and associate 
them with the claims file.  If these 
records are found to be unavailable, this 
should be specifically noted in the claims 
file.

2.  After the above development has been 
completed, schedule the Veteran for an 
appropriate VA examination to determine 
whether the Veteran has a right groin 
and/or hip disability that is the result 
of VA treatment.  All necessary testing 
should be carried out in conjunction with 
this examination, the results of which 
should be reported in detail.  The claims 
file and a copy of this remand should be 
provided to the examiner for review, 
particularly the April 2005 VA treatment 
records relating to the left heart 
catheterization, coronary angiography, and 
left ventriculography procedures performed 
at the VAMC, all of the inpatient progress 
notes, and the records of right groin 
complaints and treatment thereafter.  The 
examiner should also elicit a complete 
history from the Veteran.

Following examination, interview of the 
Veteran, and review of the claims file, 
the examiner should provide an opinion 
regarding (1) the exact nature and 
pathology of any right groin and/or hip 
disability (if possible, please describe 
the nature of the underlying condition 
beyond "pain," which generally does not 
constitute a "disability" for VA 
purposes), (2) whether any such additional 
disability was caused by VA medical care, 
and, if so, (3) whether carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault by 
VA in rendering such care proximately 
caused the Veteran's right groin 
disability; and, in the alternative (i.e., 
regardless of carelessness, negligence, 
etc.), whether any additional disability 
was due to an event not reasonably 
foreseeable.

It would be helpful if the VA examiner 
would answer the above questions (2) and 
(3) in terms of whether it is "at least 
as likely as not" (i.e., to at least a 
50-50 degree of probability).  A 
discussion of the complete rationale for 
all opinions expressed, to include 
discussion of relevant evidence, should be 
included in the examination report.

3.  Then, readjudicate the Veteran's claim.  
If the claim remains denied, the Veteran 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran has 
been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


